Citation Nr: 0815916	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  98-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
residuals of brachial artery bypass surgery on the right arm.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1979 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In June 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the record.

In June 2006, the Board remanded the case for further 
procedural and evidentiary development.  As the requested 
development has been substantially completed, nothing further 
is needed to ensure compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The residuals of brachial artery bypass surgery on the right 
arm is manifested by cramping and normal graft velocities and 
good color flow on Doppler study with no evidence of 
claudication or trophic changes.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of brachial artery bypass surgery on the right arm 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2007).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post- adjudication VCAA notice by letters, 
dated in October 2004 and in June 2006.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence indicating an increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included the provisions for the degree of disability 
assignable and for the effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant was rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error did not 
affect the essential fairness of the adjudication of the 
claim for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in March 2002, in July 2005, and in July 2006.  
As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The residuals of brachial artery pass surgery on the right 
arm are rated as arteriosclerosis obliterans.  The criteria 
for the next higher rating, 40 percent, under Diagnostic Code 
7114 are claudication and trophic changes, or a brachial 
index of 0.7 or less.  The brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure.  The normal index is 1.0 or greater.  38 
C.F.R. Part 4, § 4.104, Diagnostic Code 7114, Notes (1) and 
(2).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

VA records disclose that during service the veteran underwent 
a right brachial artery catheterization, which was 
complicated by a blockage of the artery.  A brachial artery 
bypass graft for revascularization was done, but required a 
subsequent revision.  In August 2001, VA revised the 
revascularization for a second time. 

On VA examination in March 2002, the right brachial and 
radial pulses were palpable.  The right ulnar pulse was not 
palpable.  The right hand was warm with good muscle strength 
of the arm.  



By a rating decision in April 2002, the RO assigned a 
temporary total rating for convalescence following the 
revised revascularization by VA in August 2001.  At the 
termination of the temporary total rating, the RO assigned a 
20 percent rating under Diagnostic Code 7114, effective from 
December 1, 2001.  

VA records disclose that in May 2002 eight months after the 
revascularization by VA, there was no hand claudication, rest 
pain, or tissue loss.  A duplex ultrasound revealed normal 
velocities with no graft stenosis.  In December 2002, the 
right radial and ulnar pulses were palpable.  There was good 
capillary refill of the right brachial vasculature.  In April 
2003, there was no hand or arm claudication or coldness of 
the extremity.  Motor strength was 5 out of 5.  The veteran 
was able to use the arm without problems.  

In a statement in June 2003, the veteran complained that he 
was unable to comply with the lifting requirements on his job 
because of the possibility that any heavy lifting could 
affect the right arm bypass graft.   

VA records disclose that in December 2003 and in December 
2004, the veteran showed no signs of ischemia in the right 
arm or hand, at rest, or with exercise.  The pulses were 
easily palpable.  There was good capillary refill.  Scans of 
the graft revealed no stenosis. 

On VA examination in July 2005, the right arm had strong, 
firm, vigorous blood pressure.  The right radial pulse was 
1+, the brachial pulse was 4+.  There was normal venous 
circulation in the upper extremity with a normal venous 
pressure level.  No trophic changes were found.  Grip 
strength in the right hand was normal. The fingers and thumb 
were fully functional, and venous return circulation was 
normal.  The examiner indicated that the current residuals 
were remarkably functional, devoid of any significant 
functional limitations. 

On VA examination in July 2006, the veteran complained of 
occasional cramping or aching in the right arm.  He denied 
weakness or ischemic symptoms in the arm or hand.  The 
veteran stated that he had missed 15 days of work in the 
previous year to give his arm a rest.  On evaluation, 
strength of the arm was 5 out of 5.  

The veteran had a palpable pulse throughout the upper arm and 
forearm.  There were no changes in skin or hair or nails.  
The examiner reported that there was good functioning of 
vascular bypass graft with no symptoms of ischemia.  A graft 
scan of the right arm revealed normal velocities and good 
color flow Doppler throughout.  No stenosis was visualized.  
The examiner explained that the graft scan was done in lieu 
of the brachial index.  

Analysis

The veteran complains of occasional cramping or aching in the 
right arm, occurring 3 to 4 times a week lasting 15 to 30 
minutes, which interferes with his ability to work.  

The relevant medical evidence of record consists of VA 
records and VA examination reports in March 2002, in July 
2005, and in July 2006.  The medical evidence is negative for 
any finding or complaint of right hand or arm claudication, 
numbness, or coldness.  There are no trophic changes as the 
skin, hair, and nails are normal.  Motor strength of the 
right arm and right hand is 5 out of 5.  The fingers and 
thumb are fully functional.  The right arm has firm blood 
pressure and palpable pulses.  There is no evidence of 
ischemia.  

Although the VA examiner was asked to determine the brachial 
index, the examiner explained that a graft scan by Doppler 
was the more appropriate test.  The graft scan revealed 
normal velocities and good color flow Doppler throughout 
without stenosis, which was interpreted as a normal graft 
scan of the right upper extremity. 

In the absence of claudication and trophic changes, the 
criteria for the next higher rating, 40 percent, under 
Diagnostic Code 7114, have not been met.  As for the brachial 
index, the substituted graft scan by Doppler study was 
interpreted as normal with normal velocities and good color 
flow without stenosis, which is the equivalent of a normal 
brachial index.




Although the veteran claims that his arm condition interferes 
with his ability to work, the current residuals are devoid of 
any significant functional limitations, and the absence of 
objective findings of the criteria for the next higher rating 
outweigh the veteran's statements as to the degree of current 
impairment.

As the preponderance of the evidence is against the claim for 
a rating higher than 20 percent for residuals of brachial 
artery pass surgery on the right arm, under Diagnostic Code 
7114 at any time during the appeal period, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

A rating higher than 20 percent for residuals of brachial 
artery by pass surgery on the right arm is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


